Citation Nr: 1125387	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-46 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (BLJ) in July 2010, a transcript of which is of record.  At that hearing, the Veteran submitted additional documentary evidence, along with a waiver of initial consideration by the RO.  


FINDINGS OF FACT

1. The Veteran's diabetes mellitus requires daily use of insulin and adherence to a restricted diet; as treatment for his diabetes, the Veteran is encouraged to follow a prescribed program of exercise, notwithstanding the absence of any prohibition against engaging in strenuous activities.  

2.  The scehdular criteria for rating of the Veteran's diabetes mellitus are adequate and provide a rating that adequately compensates him for the level of impairment demonstrated.  

3.  In addition to diabetes mellitus, the Veteran's has other service-connected disabilities involving peripheral neuropathy of each lower extremity, carpal tunnel syndrome of each upper extremity, Dupuytren's contracture of the right (dominant) hand, and erectile dysfunction, for which a combined schedular evaluation of 80 percent is now assignable.  

4.  The Veteran reports having one year of college-level training and prior work experience as a heavy equipment operator, with full-time work reportedly ceasing in December 2006.  

5.  The Veteran's service-connected disabilities preclude all forms of substantially gainful employment, consistent with the Veteran's education and occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating, but not greater, for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the letters from the RO, dated in February, July, and September 2008, June 2009, and March 2010, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006)

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, fully compliant VCAA notice was provided to the Veteran prior to the initial adjudicatory actions by the RO in November and December 2008, in accord with Pelegrini.  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board cannot conclude that any defect in the substance or timing of the notice provided affected the essential fairness of the adjudication or resulted in any prejudice to the appellant.  The Board therefore concludes that compliance with the notice obligations under the VCAA has been achieved.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained all pertinent records of medical treatment referenced by the Veteran and he has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims herein addressed on their merits.  The Veteran has also not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record indicates that the Veteran has been provided multiple VA medical examinations during the course of the appeal in order to evaluate the nature and severity of his service-connected diabetes mellitus and unemployability resulting from his service-connected entities.   The reports from these examinations are sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented, notwithstanding the absence of the claims folder at least at one of those evaluations.  No objection as to the conduct of those examinations is voiced by the Veteran or his representative.   On that basis, and inasmuch as at least partial grants of the benefits sought on appeal are herein made, further development action is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned Veterans Law Judge (VLJ) who presided over the July 2010 hearing set forth the basis of the prior determinations and noted the elements that were lacking to substantiate the claim(s) for benefits.  The VLJ specifically noted the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim(s).  The Veteran specifically was asked about any treatment of his disabilities, as well as the current symptoms associated with same and its effect on his day-to-day functioning.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In view of the forgoing, the Board finds that VA has substantially satisfied its duty to assist the Veteran under the governing law and regulations.

Claim for Increase: Diabetes Mellitus

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994).

Service connection for diabetes mellitus, type II, was established by January 2007 action of the RO in Fargo, North Dakota.  At that time, a 20 percent rating was assigned under DC 7913.  The Veteran filed a claim for increase in January 2008.  

Under DC 7913, a 20 percent evaluation is assignable where diabetes mellitus requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating will be assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either a progressive loss of weight and strength or complications which would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

The Veteran claims that he is entitled to an increased rating for his diabetes mellitus on the basis that regular use of insulin, because that he is required to maintain a diabetic diet, and because a prescribed exercise regimen involving walking and other activities has been prescribed to assist him in controlling his diabetic symptoms.  

In this instance, the record indicates that the treatment regimen for the Veteran's diabetes mellitus entails daily use insulin and his following of a diet that restricts the intake of carbohydrates and sugars, including desserts.  Such regimen likewise includes an exercise program involving walking at least 30 minutes daily that has been devised by an attending VA physician.  

Regarding the question of whether the veteran's diabetes has required a regulation of his activities, i.e., avoidance of strenuous occupational and recreational activities per DC 7913, the Veteran indicates that it has and, further, he recently testified that attending medical professionals have so instructed him.  The Veteran can attest to factual matters of which he had first-hand knowledge, such as being placed on regulation of activities due to his diabetes.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  VA treatment records indicate that an activity program, to include an exercise regimen, has been devised by a treating VA medical professional, although no treating medical professional has indicated specifically that strenuous physical activity is either permitted or restricted.  VA examiners in 2008 and 2010 have voiced contrary opinions, citing no regulation of activity, although one such examination was conducted without the benefit of a review of the Veteran's claims folder.  

Despite the VA examiners' recent notations, this is a case where the severity of the veteran's diabetes is such that it requires multiple daily injections of insulin, which the Board notes is consistent with one of many prerequisites for a 100 percent rating.  It is nonetheless clear that the requirements for the assignment of a 100 or 60 percent rating are not met in this case in that the Veteran's diabetes mellitus has not been manifested by more than one episode of ketoacidosis or any hypoglycemic reactions requiring one or two hospitalizations per year or at least twice a month visits to a diabetic care provider, nor has it been productive of complications that would not be compensable if separately evaluated, with multiple hospitalizations or progressive loss of weight and strength.  In light of the need for multiple daily injections of insulin and a restricted diet, and with due consideration of the Veteran's credible testimony as to a regulation of activities that is at least in part corroborated by medical evidence, the evidence is in equipoise regarding the assignment of the next higher schedular evaluation of 40 percent.  Therefore, giving the Veteran the benefits of the doubt, the Board will grant the increase to 40 percent for diabetes mellitus.  38 C.F.R. §§ 4.3, 4.7, 4.119 Diagnostic Code 7913 (2010).

As for the rating of associated complications, service connection has been established for separate, related disabilities and ratings have been assigned on the basis of their severity.  Such matters are not herein directly on appeal, nor are there shown to be complications of diabetes, heretofore unrated, which are compensable in degree.  Thus, there is no basis for the assignment of separate, compensable evaluation for any complication of diabetes mellitus.  See 38 C.F.R. § 4.119, DC 7913 and Note 1 thereto.

The Board must also address the question of extraschedular entitlement under 38 C.F.R. § 3.321(b).  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  Id. 

In this instance, the Veteran's diabetes is clearly accounted for under DC 7913 and the schedular evaluation fully compensates him for the level of impairment demonstrated.  The record does not otherwise delineate any unusual or exceptional disability picture involving such factors as a marked employment limitation or frequent hospitalization.  In fact, a VA examiner determined in April 2010 that the effects of the Veteran's diabetes did not limit him in his ability to hold more than marginal employment.  To that end, the Board concludes that referral for consideration of an extraschedular rating is unnecessary.

In all, the Board concludes that the record supports the assignment of a 40 percent evaluation, but not greater, for the Veteran's diabetes mellitus.  To that extent, alone, this portion of the appeal is granted.  


TDIU

The Veteran argues that he is entitled to a TDIU, citing the severity of his multiple service-connected disabilities and their functional limitations, and medical opinion evidence substantiating such assertion.  The Board concurs.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In the matter at hand, service connection has been established for various disabilities, including the above-noted diabetes mellitus, now evaluated as 40 percent disabling; peripheral neuropathy, left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy, right lower extremity, evaluated as 20 percent disabling; carpal tunnel syndrome, left upper extremity, evaluated as 10 percent disabling; carpal tunnel syndrome, right upper extremity, evaluated as 10 percent disabling; Dupuytren's contracture of the right (dominant) hand, evaluated as 10 percent disabling; and erectile dysfunction, evaluated as 0 percent disabling.  With the Board's assignment of an increased rating for diabetes mellitus, and in due consideration of the bilateral factor, a combined disability evaluation of 80 percent is for assignment.  In addition, the Veteran has been found to be entitled to special monthly compensation on account of loss of use of a creative organ from September 2006.  

Hence, the schedular requirements of § 4.16(a) are met.  The question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Review of the record indicates that the Veteran's claim for TDIU was received by VA in September 2008.  The Veteran reported having completed one year of college and having worked previously as a heavy equipment operator, with all full-time work reportedly ceasing in December 2006.  

The fact that the Veteran's service-connected disabilities have been evaluated in combination as 80 percent disabling signifies recognition by VA that there is present disability and a corresponding industrial impairment.  See 38 C.F.R. § 4.1.  The ratings, however, are not dispositive of the question of whether service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted:

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The RO has determined in the first instance that the Veteran is not rendered unemployable on the basis of his service-connected disabilities, citing the absence of a qualifying combined disability evaluation under 38 C.F.R. § 4.16(a) and also the absence of evidence of extraschedular TDIU entitlement, and more recently, the opinion of the VA examiner in April 2010 that the Veteran's diabetes and its complications did not limit his ability to hold more than marginal employment.  At present, there is no question whatsoever that the Veteran's combined disability evaluation of 80 percent meets the requirements of 38 C.F.R. § 4.16(a).  Moreover, the opinion of the VA examiner in April 2010, if in fact it was based on all disorders involving or related to diabetes mellitus, is directly in conflict with the combined 80 percent evaluation now in effect and reflecting significant industrial impairment.  As well, the VA examiner failed to offer any rationale for his opinion.  

The Veteran has furnished credible and probative testimony as to the limitations imposed by his multiple service-connected disabilities.  There is medical evidence presented in this matter denoting the depth and breadth of those disabilities, and while the Board notes that there is competent and probative evidence both for and against the benefit sought on appeal, the Board concludes that the record is at least in relative equipoise as to the Veteran's TDIU entitlement.  To that end, the Board finds that the Veteran is entitled to a TDIU. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2010).  This portion of the appeal is granted in full.

ORDER

Entitlement to a disability rating of 40 percent, but not greater, for diabetes mellitus, type II, is granted, subject to those provisions governing the payment of monetary benefits.
Entitlement to TDIU is granted, subject to those provisions governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


